Name: Commission Regulation (EEC) No 1224/81 of 7 May 1981 relating to a special measure following the alteration of the representative rate for the German mark, in connection with the tender system for the supply of milk products as food aid
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  Europe;  processed agricultural produce;  agricultural policy;  monetary economics
 Date Published: nan

 8 . 5 . 81 Official Journal of the European Communities No L 124/ 11 COMMISSION REGULATION (EEC) No 1224/81 of 7 May 1981 relating to a special measure following the alteration of the representative rate for the German mark, in connection with the tender system for the supply of milk products as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, secondly, this facility does not by itself always cover the successful tenderers against any disad ­ vantages subsisting or resulting from the cancellation of their commitments to the Community, notably where such successful tenderers have already accepted other commitments relating to the provision of the agreed supply ; Whereas, in these circumstances, the most appropriate measure to avoid any risk of disadvantage consists in stipulating that the amounts expressed in German marks, as originally agreed between those concerned and the German intervention agency, should not be affected by the change in the representative rate for the German mark ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (!), as last amended by Regula ­ tion (EEC) No 850/81 (2), and in particular Article 5 thereof, Whereas Article 4 of Regulation (EEC) No 878/77 made applicable the provisions of Council Regulation (EEC) No 1134/68 of 30 July 1968 fixing the imple ­ menting rules of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agricultural policy (3) ; whereas in certain cases Regulation (EEC) No 1134/68 stipulates in certain cases that any individual who has concluded an agreement with an intervention agency for a given operation may, on request, obtain cancella ­ tion of his commitments ; whereas, however, Article 4 of Regulation (EEC) No 878/77 stipulates that the second subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 1134/68 is to be applied only if the applica ­ tion of the new representative rates entails a disadvan ­ tage ; whereas it also stipulates that the disadvantage can be offset by an appropriate measure ; HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the right of cancellation conferred by the last subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 1134/68 , the representative rate for the German mark valid before 6 April 1981 shall apply, if the person concerned so requests, to food-aid supplies made from that date onwards pursuant to Regulation (EEC) No 303/77 provided the person concerned, not invoking the aforesaid right, has been awarded the relevant contract by the German interven ­ tion agency before 6 April 1981 . Whereas the application of these rules to supplies of food aid still to be made under Commission Regula ­ tion (EEC) No 303/77 (4), as last amended by Regula ­ tion (EEC) No 3474/80 (5), for which contracts were awarded before 6 April 1981 , enables successful tenderers to the German intervention agency to obtain cancellation of their commitments ; whereas, in the first place, large-scale use of this facility would jeopar ­ dize execution of the Community's commitments to the relevant food-aid beneficiaries : Article 2 (i ) OJ No L 106, 29 . 4 . 1977, p . 27. 0 OJ No L 90, 4. 4. 1981 , p . 1 . (J ) OJ No L 188, 1 . 8 . 1968 , p . 1 . b) OJ No L 43, 15. 2. 1977, p. 1 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.(5) OJ No L 363, 31 . 12 . 1980, p . 50 . No L 124/ 12 Official Journal of the European Communities 8 . 5 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 May 1981 . For the Commission Poul DALSAGER Member of the Commission